Citation Nr: 9911390	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-46 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES


1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

3. Entitlement to an increased rating for postoperative 
residuals of a partial acromioclavicular separation of the 
right shoulder with a history of dislocation, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California.


FINDINGS OF FACT

1. In an unappealed January 1986 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD.  Since that time, evidence which is 
so significant that it must be considered in order to 
fairly evaluate the merits of the PTSD claim has been 
submitted.

2. The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation and no other supportive evidence reflects 
that the veteran engaged in combat with the enemy.

3. The veteran has testified as to the existence of an in-
service stressor which is not related to combat.

4. The veteran's account of in-service traumatic stressors 
has not been corroborated by the evidence of record.

5. In an unappealed November 1986 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a right knee disability.  The veteran's 
request to reopen his claim was denied in May 1991.  Since 
that time, evidence which is so significant that it must 
be considered in order to fairly evaluate the merits of 
the right knee disability service connection claim has not 
been submitted.

6. The veteran's right shoulder disability is currently 
manifested by decreased range of motion on internal and 
external rotation and traumatic arthritis.


CONCLUSIONS OF LAW

1. The RO decision dated in January 1986 denying the claim of 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).

2. Since the RO's January 1986 decision, new and material 
evidence has been received, and the claim of entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3. The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4. PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998).

5. The RO decision dated in May 1991 denying the claim of 
entitlement to service connection for a right knee 
disability is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

6. Since the RO's May 1991 decision, new and material 
evidence has not been received, and the claim of 
entitlement to service connection for a right knee 
disability is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

7. A rating in excess of 30 percent for postoperative 
residuals of a partial acromioclavicular separation of the 
right shoulder with a history of dislocation is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.71, 4.71a, Diagnostic Codes 5201-5202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for PTSD 
and a right knee disability.  The veteran, in essence, 
contends that he has submitted new and material evidence 
sufficient to reopen his claims, which were the subject of 
final unfavorable RO decisions dated in January 1986 and May 
1991, respectively.  The veteran is also seeking an increased 
rating for postoperative residuals of a partial 
acromioclavicular separation of the right shoulder with a 
history of dislocation.  In the interest of clarity, the 
Board will briefly discuss relevant law and VA regulations; 
review the factual background of this case; and then analyze 
each issue and render a decision.


New and Material Evidence Claims

Relevant Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  Service connection may also be granted for disease 
which is diagnosed after discharge from military service, 
when all of the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Finality

The veteran has petitioned to reopen a previously denied 
claim of service connection for PTSD and for a right knee 
disability.  The veteran's claim of entitlement to service 
connection for PTSD was denied in a January 1986 decision of 
the RO.  He was informed of that decision in a February 1986 
letter from the RO.  He did not appeal that decision within 
the requisite time.  Because the decision was not duly 
appealed, it is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

The veteran's claim of entitlement to service connection for 
right knee disability was denied in a May 1991 decision of 
the RO.  He was informed of that decision in a June 1991 
letter from the RO.  He did not appeal that decision within 
the requisite time.  Because the decision was not duly 
appealed, it is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1998).


Criteria for reopening a finally decided claim 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court"), has held that VA is 
required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In the 
present appeal, the last final disallowance of the PTSD claim 
is the unappealed January 1986 RO decision.  The last final 
disallowance of the right knee disability claim is the 
unappealed May 1991 RO decision.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since the RO's previous decision disallowing the 
veteran's PTSD claim in January 1986 and the veteran's right 
knee disability claim in May 1991.

38 U.S.C.A. § 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1997).  Cf. Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. § 
5107(b) (West 1991) has been fulfilled.  Winters v. West, 12 
Vet. App 203 (1999).

Entitlement to service connection for PTSD

Pertinent Facts

The veteran's service medical records were associated with 
the claims file at the time of January 1986 rating decision.  
There is no evidence of treatment for or diagnosis of a 
psychiatric disability in service.  There is no evidence of a 
fall from an aircraft during service.  A June 1971 entry 
indicates that the veteran was treated for a right knee 
contusion and an August 1971 entry that the veteran injured 
his right shoulder while boxing.

The veteran underwent a September 1972 VA examination, at 
which time his mental status was determined to be normal.  No 
mention was made of a fall from an aircraft during service.

At a psychiatric examination dated in September 1985, the 
veteran reported stressors including being on the deck of an 
aircraft carrier during Vietnam.  He indicated that it was 
very frightening and described incidents of two friends being 
killed when a plane crashed on deck.  He was diagnosed with 
"some features of delayed or chronic post-traumatic stress 
disorder."  Also diagnosed were features of generalized 
anxiety disorder and depressive symptomatology.  The examiner 
was not able to determine which of the above-referenced 
disorders was primary.  

In a January 1986 rating decision, the RO denied service 
connection for PTSD.  That decision was based on findings by 
the RO of no combat status, now POW status and no evidence of 
life-threatening experiences during service.

Evidence received since the January 1986 rating decision 
includes outpatient reports from the VAMC in San Diego, 
California dated from August 1990 through April 1996.  
Several diagnoses of PTSD are of record.

The veteran was seen in December 1994 for a mental 
evaluation.  He reported that he certified planes for flight 
in the service.  He stated that the base he was stationed at 
was frequently under rocket fire at night.  He reported that 
he fell off the top of a plane he was servicing in Vietnam.  
The examiner diagnosed the veteran with major depression and 
pain disorder associated with psychological and medical 
factors, and PTSD.  It was noted that the veteran's test 
results reached clinical levels for PTSD on all scales except 
the Mississippi Scale.  The examiner was of the opinion that 
the veteran's PTSD was caused primarily by his falling 
accident and was exacerbated by his chronic shoulder pain.

The veteran underwent a VA PTSD examination in April 1996.  
He reported that his stressors included falling off a F-4 
Phantom jet on board the USS Midway in 1971.  He reported 
that he fell approximately 18 feet.  He said that at the 
time, he was in fear of losing his life.  An additional 
stressor listed by the veteran was that he worked 17 hours a 
day, 7 days a week while on the USS Midway.  He indicated 
that flight deck work was hazardous and that he had seen one 
man run over and killed by an F-4.  He also saw one man get 
his leg blown off somehow on the flight deck.  In addition, 
he reported that he spent about twelve days in Da Nang which 
experienced routine rocket fire.  He was not wounded and did 
not see death from these incoming rockets.  The veteran 
denied that the rocket fire was part of his current 
symptomatology.  The diagnosis was mild to moderate PTSD 
which resulted from his shoulder injury in 1971 on board the 
USS Midway.  The examiner indicated the following:  
"Considering the number of stressors listed, my doubt about 
the total accuracy of this veteran's reporting of his 
symptoms and stressors tends to be swayed in the veteran's 
direction."

Two buddy statements from Dempster R. C., Sr. are of record.  
The first is dated in September 1996 and indicates that the 
veteran sustained a right shoulder injury when he fell off an 
aircraft aboard the USS Midway.  The second statement is 
undated, but was also received in September 1996 and reflects 
that he was aware of the veteran's accident because he heard 
of it from the Squadron Maintenance Chief.  The statement 
also reflects that an accident investigation took place.

The veteran testified at a September 1996 hearing before the 
RO in San Diego, California.  He testified that he considered 
the accident in which he fell off a plane to have been life-
threatening.  He stated that the accident occurred in June 
1971.  He stated that the June 11, 1971 service medical 
report which reflects an injury to the knee should have also 
contained information regarding his shoulder and hip.  He 
said that as a result of the accident, he was placed on light 
duty.  The veteran testified that there were no witnesses to 
his accident.

The veteran underwent a VA examination in January 1997.  He 
reported that he constantly thinks about how he got his 
current pain when he off of a plane.  He also reported anger 
because he was looking forward to getting out of the service 
early, until he learned that President Nixon had "changed 
his mind."  He reported his fear of being injured on the 
flight deck because he had seen several people injured 
severely, including one death.  The examiner reported that 
the veteran had PTSD or a severe adjustment reaction to a 
chronic pain syndrome.  The specific diagnosis for Axis I was 
as follows:  "It remains my opinion that the veteran 
continues to consistently report symptoms of insomnia, 
intrusive thoughts, nightmares, temper tantrums, and 
irritability which he states did not exist prior his injury 
sustained while in active duty on board the USS Midway."

Analysis

Reopening the previously denied claim

In order to fall within the definition of "new and 
material" found in 38 C.F.R. § 3.156(a), the evidence 
submitted since the January 1986  Board decision would have 
to demonstrate by means of competent medical evidence that 
the veteran has a current diagnosis of PTSD which is related 
to service.  The Board stresses that for additional evidence 
to be "new and material" it need not be dispositive of the 
issue in question.  Rather, it must "bear directly and 
substantially" on the matter and must be "so significant 
that it must be considered to fairly decide the merits of the 
claim."  
In determining the issue of whether the additional evidence 
submitted is new and material, a question of law, the 
credibility of the evidence must be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The Board finds that the April 1996 report from the VA 
examiner is relevant evidence which requires consideration in 
connection with the evidence of record in order to fairly 
adjudicate the veteran's claim of entitlement to service 
connection.  This examiner specifically diagnosed the veteran 
with PTSD and related the diagnosis to incurrence of a 
shoulder injury in 1971 on board the USS Midway.  In light of 
the foregoing, the Board concludes that the veteran has 
submitted new and material evidence which is sufficient to 
reopen his claim.  See  38 C.F.R. § 1.56.  Therefore, the 
veteran's claim for service connection for PTSD is reopened.

Well groundedness of the claim

Having reopened the veteran's claim, the next question is to 
determine whether the claim is well grounded.  The Court has 
defined a well-grounded claim as a claim which is plausible, 
that is meritorious on its own, or is capable of 
substantiation.  If he has not filed such a claim, the appeal 
must fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Case law provides 
that, although a claim need not be conclusive to be well 
grounded, it must be accompanied by evidence.  A claimant 
must submit some supporting evidence that justifies a belief 
by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  There is a current diagnosis of PTSD; therefore 
the first element of Caluza has been met.  The April 1996 
examiner specifically links the diagnosis of PTSD to a 1971 
accident which occurred in service; thus meeting the third 
element of Caluza.  For the limited purpose of determining 
well-groundedness, the credibility of a veteran's allegations 
is to be presumed.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  Therefore, the veteran's testimony regarding the 
1971 accident is sufficient to meet the second element of 
Caluza.  The Board finds the claim to be well-grounded.

Merits analysis

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

As an initial matter, the Board finds that this appellant is 
not a combat veteran and is thus not entitled to any 
presumptions arising from such status.  See 38 U.S.C.A. 
§ 1154 (b); 38 C.F.R. § 3.304(d).  He does not contend that 
he engaged in combat with an enemy, and his service record 
does not so indicate.

The veteran's claim was denied in January 1986 for lack of a 
verified stressor.  In Zarycki v. Brown, the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  6 Vet. App. 91 (1993).  In Zarycki, it 
was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) 
and (f), and the applicable provisions contained in VA Manual 
21-1, the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Thus, in order to grant service connection for PTSD incurred 
in a non-combat situation, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  In Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998), the Court held that the credibility of evidence in 
support of a claim is generally presumed in determining 
whether the claim is well grounded.  This is not the case, 
however, with respect to weighing the evidence once a well-
grounded claim has been established.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed.Cir. 1997).  

In this respect, the Board does not find the veteran's 
testimony credible.  In making this determination, the Board 
has assessed the credibility of all representations by the 
veteran.  The Board notes that at the September 1985 
psychiatric examination, the veteran reported that being on 
the flight deck of an aircraft carrier was very stressful.  
He related that two of his friends were killed when a plane 
crashed on the deck.  The veteran did not give the names of 
these friends.  In April 1996, when relating hazards on the 
flight deck, the veteran reported that he had seen one man 
run over and killed by an F-4.  He also reported seeing a man 
lose a leg on the deck.  No mention of his two friends or of 
a plane crashing on deck was made.  In a third variation of 
stressors on the flight deck reported in January 1997, the 
veteran indicated that he had seen several people injured and 
one death.  The veteran's account of history in service in 
matters related to his work on the flight deck has not been 
consistent.

The veteran has testified that he fell off an aircraft on the 
flight deck on June 11, 1971, and as a result of the 
accident, injured his shoulder, hip and knee.  He further 
testified that he was placed on light duty after the 
accident.  However, as the veteran concedes, there were no 
witnesses to his alleged injury.  The "buddy" statement 
submitted does not aver personal knowledge of the accident.  
The service medical records show treatment for a contusion of 
the right knee.  However, these records do not reflect that 
the veteran was involved in a fall from an aircraft, or any 
other accident for that matter, and do not show that the 
veteran was placed on light duty due to the right knee 
contusion.  In August 1971, approximately one month after the 
alleged fall from an aircraft, the service medical records 
reflect that the veteran was treated for an injury to his 
right shoulder.  However, this is specifically records as 
having been due to "practicing boxing".  In short, the 
medical records do not serve to confirm that the veteran fell 
18 feet from a jet aircraft on the flight deck of the 
USS Midway.

The Board has carefully considered the veteran's testimony.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The 
Board finds such testimony not to be credible.  It is both 
internally inconsistent and inconsistent with all of the 
objective evidence of record.  There is no other evidence of 
record, aside from the veteran's statements, which 
corroborates the occurrence of the alleged stressor.  As 
discussed above, although the veteran would have the Board 
accept the service medical records as corroboration, there is 
nothing in those records which suggests that the veteran was 
injured as a result of a fall from an aircraft.

In short, the Board has carefully examined all of the 
evidence of record and finds that there is insufficient 
evidence to corroborate the occurrence of the claimed in-
service, non-combat stressor.  In the absence of such 
stressor, a required element of service connection for PTSD 
is missing.  The Board concludes, for the reasons and bases 
stated above, that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal is 
accordingly denied.

Whether new and material evidence sufficient to reopen the 
claim of entitlement to service connection for right knee 
disability has been submitted.

Pertinent facts

The service medical records are associated with the claims 
file.  A report dated in June 1971 reflects that the veteran 
was seen for a contusion of the right knee.  He was treated 
with whirlpool therapy for two days.  There is no further 
reference to treatment of the right knee.  The separation 
examination dated in March 1972 reflects no disability 
related to the right knee.

The veteran underwent a VA examination in September 1972, 
during which he made no complaints related to his right knee.  
His musculoskeletal system, with the exception of his right 
shoulder and feet, were reported to be normal.

The veteran was seen for right knee pain in January 1986, 
approximately 14 years after he left service.  He related a 
history of right knee pain secondary to a fall from a 
grounded airplane in 1971.  

Service connection for right knee disability was denied in a 
November 1986 rating decision.  The RO based the denial on 
the absence of evidence that the claimed disability occurred 
in service.  In a May 1991 rating decision, the RO found that 
the veteran had failed to present new and material evidence 
regarding this issue.

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present appeal, the last final 
disallowance of the claim of entitlement to service 
connection for a right knee disability is the unappealed May 
1991 RO decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996). Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since the RO's May 1991 decision disallowing the 
veteran's claim.

Evidence submitted since the May 1991 RO decision includes 
outpatient reports from the VAMC in San Diego, California 
dated from August 1990 through April 1996.  A VA outpatient 
treatment record dated in June 1995 reflects that the veteran 
was seen for right knee pain subsequent to a twisting injury 
incurred as he got out of bed.  He also indicated that prior 
to this injury he had soreness in the knee on long standing 
or walking.  Several other records dated in 1995 and 1996 
reflect treatment for pain in the right knee.

At a September 1996 hearing at the RO, the veteran testified 
that he injured his right knee in a fall off of an aircraft 
in June 1971.  He indicated that there were no witnesses to 
his fall.  He testified that his right knee began to bother 
him within three years of leaving service.

Analysis

In order to fall within the definition of "new and 
material" found in 38 C.F.R. § 3.156(a), for purposes of re-
opening the veteran's claim, the evidence submitted since the 
May 1991 rating decision would have to demonstrate by means 
of competent medical evidence that the veteran has a  current 
right knee disability which is related to service.  The 
evidence must "bear directly and substantially" on the 
matter and must be "so significant that it must be 
considered to fairly decide the merits of the claim."  

After a review of all evidence of record, the Board finds 
that new and material evidence has not been presented.  The 
veteran's treatment of the right knee in 1995 was in response 
to a twisting injury sustained while getting out of bed.  
While there is evidence of additional treatment to the right 
knee in 1995 and 1996, no evidence relates the treatment to 
any incident in service.  None of the additional medical 
evidence submitted is so significant that it must be 
considered in order to fairly decide the merits of the claim

The only additional evidence related to the veteran's claim 
for service connection for a right knee disability is the 
veteran's own testimony.  While the credibility of the 
evidence must be presumed when  determining the issue of 
whether the additional evidence submitted is new and 
material, see Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992), the Board finds that the testimony is basically 
cumulative of information previously provided.  The veteran's 
contentions and statements are the same, in substance, as 
those in his original claim.

The Board further observes that as a lay person, the veteran 
is not competent to attribute any current right knee 
pathology to any incident of service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation, or in this case, of aggravation of a 
preexisting disease, cannot suffice to reopen a claim under 
38 U.S.C. 5108." 

Accordingly, since new and material evidence has not been 
submitted in connection with the veteran's claim of service 
connection for a right knee disability, the claim is not 
reopened and the benefit sought on appeal remains denied.

Additional matters

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim.  

Finally, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In Bernard, the 
Court held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.    

In adjudicating this claim, the RO applied the standard 
enunciated by the Court in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).   See the August 1998 Supplemental Statement 
of the Case.  This standard has since been rendered invalid 
by the United States Court of Appeals for the Federal Circuit 
in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

The Board concludes that there has been no prejudice to the 
veteran, as, even under the Hodge test, the veteran's claim 
is not capable of being reopened.  With respect to due 
process considerations, the veteran was given the provisions 
of 38 C.F.R. § 3.156, which Hodge says must be applied, in 
the June 1994 Statement of the Case.  The Board concludes 
that the veteran has been adequately informed of the basis 
for the RO's decision, that he was accorded ample opportunity 
to present his claim fully, and that any error by the RO in 
adjudicating the claim under the now invalidated Colvin 
standard could not have been prejudicial. A remand so that 
the RO could apply the Hodge standard therefore would serve 
no useful purpose.  


Entitlement to an increased rating for postoperative 
residuals of a partial acromioclavicular separation of the 
right shoulder with a history of dislocation.

Initially, the Board notes that the veteran's claim for an 
increased rating for a right shoulder disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is awarded service connection for a disability and 
appeals the RO's rating determination, the claim continues to 
be well grounded as long as the claim remains open and the 
rating schedule provides for a higher rating.  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, VA has a 
duty to assist the veteran with the development of evidence 
to support his claim.  38 U.S.C.A. § 5107(a).  In this 
regard, the Board is satisfied that all relevant facts have 
been developed and the duty to assist the veteran has been 
fulfilled.

Law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. §§ 3.321(a),  4.1 (1998).  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-94.


Factual Background

The veteran was initially service connected for a right 
shoulder disability in January 1975.  His shoulder is 
currently evaluated as 30 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5201-5202 (1998).

In February 1996, magnetic resonance imaging was performed 
which showed some calcification of the subacromial bursa area 
and subscapularis tendon area.  X-rays also taken in February 
1996 were suggestive of a prior dislocation and calcification 
of the subscapular tendon as well as the subacromial bursa.

In April 1996, the veteran underwent a VA joints examination.  
He reported that he underwent surgery in 1974, 1990, and 
1993.  He reported continued pain in the shoulder with 
limitation of motion.  On physical examination, no swelling 
was apparent.  The examiner noted the presence of a 3 inch 
well healed scar which did not limit the veteran's function.  
Range of motion of the shoulder was as follows: right flexion 
to 90 degrees; extension to 10 degrees; rotation internally 
and externally with the arms abducted to 90; abduction to 90 
degrees; and elevation overhead to 20 degrees.  The veteran 
had pain mainly with elevation and extension.  The diagnosis 
was history of dislocations of the right shoulder with 
arthroscopic debridements; Magnuson-Stack repair with 
limitation of motion of the shoulder and calcification; 
acromioclavicular separation and shoulder and calcification 
of subscapular tendon.

In October 1996, the veteran underwent a VA joints 
examination.  The examiner noted that the veteran was right-
hand dominant.  The veteran reported that he was able to work 
as an automotive mechanic, but that his shoulder was very 
painful and limited his activities.  Physical examination 
showed a great deal of crepitus in the right shoulder joint.  
There were audible and palpable clicks and pops on movement.  
Range of motion was as follows: abduction to 70 degrees; 
external rotation to 60 degrees; internal rotation to 60 
degrees; forward flexion to 90 degrees and extension to 45 
degrees.  All motions were accompanied by pain.  The 
diagnosis was recurrent dislocation of the right shoulder 
with repair of the Magnuson-Stack type and secondary 
degenerative arthritis in the shoulder and acromioclavicular 
joint.  

The veteran testified at the September 1996 hearing at the RO 
that his right shoulder disability had greatly increased.  He 
reported that his physicians had recommended additional 
surgery.  He testified that he could not perform his duties 
at work without pain.  

The veteran underwent a right shoulder arthroscopy, Bankhart 
repair, capsular shift and subscapularis lengthening in 
September 1997.

The veteran underwent a VA examination in December 1997.  It 
was noted that the veteran was right-handed.  The veteran 
reported constant pain at the right shoulder which was 
aggravated by typing.  No swelling or deformity was noted.  
Range of motion was as follows: abduction to 90 degrees; 
forward elevation to 90 degrees; and internal and external 
rotation of only a few degrees.  There was no decrease of 
range of motion upon repetitive motions or motions against 
resistance.  There was no incoordination of motion.  X-rays 
showed post-operative changes in the right shoulder.  The 
diagnosis was traumatic arthritis of the shoulder, status 
post multiple surgeries with decreased range of motion.

Analysis

The veteran's right shoulder disability has been assigned a 
30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5201-5202 (1998).  It is undisputed that the veteran's right 
arm is his dominant or "major" arm.  38 C.F.R. § 4.69 
(1998).  Full range of motion of the shoulder is measured 
from 0 degrees to 180 degrees in forward elevation (flexion) 
and 0 degrees to 180 degrees in abduction.  38 C.F.R. § 4.71, 
Plate I (1998).

Diagnostic Code 5202 pertains to other impairment of the 
humerus.  A 30 percent evaluation is warranted for recurrent 
dislocation of the major arm at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.  38 
C.F.R. § 4.71a, Diagnostic Code 5202.  A 50 percent rating is 
warranted for fibrous union of the humerus.  There is no 
evidence of record which indicates a fibrous union of the 
humerus.  Therefore, an increased rating pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5202 is not warranted.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998), 
limitation of motion of the major arm midway between the side 
and shoulder level warrants a 30 percent rating.  The next 
higher (and maximum) schedular rating under Diagnostic Code 
5201, 40 percent, may be assigned if range of motion of the 
major arm is limited to 25 degrees from the side.  Abduction 
and forward extension on the most recent VA examination was 
to 90 degrees.  Therefore, an increased rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5201 is not warranted.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 warrant the grant of a higher 
disability evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-07 (1995).  However, the December 1997 examination report 
reflects that the veteran was able to achieve full abduction 
and forward elevation.  The examiner specifically noted that 
there was no decrease in range of motion upon repetitive 
motions or motions against resistance, nor was there 
incoordination of motion.  Although the Board has taken into 
consideration the veteran's complaints of pain, there is no 
objective evidence of functional loss due to pain, weakened 
movement, fatigability or incoordination.  The Board 
therefore concludes that the additional factors to be 
considered under 38 C.F.R. §§ 4.40 and 4.45 are not present 
in this case.

For the reasons and bases stated above, the Board concludes 
that a disability rating in excess of 30 percent for the 
veteran's service-connected right shoulder disability is not 
warranted.  The benefit sought on appeal is accordingly 
denied.



ORDER

Entitlement to service connection for PTSD is denied.

New and material evidence not having been submitted to reopen 
the claim of service connection for right knee disability, 
the claim is not reopened and the benefit sought on appeal is 
denied.

A rating in excess of 30 percent for postoperative residuals 
of a partial acromioclavicular separation of the right 
shoulder with a history of dislocation is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 
  The Court's now invalidated position in Colvin was that evidence is "material" where it, first, is "relevant to 
and probative of the issue at hand" and, second, where it is of "sufficient weight or significance that there is a 
reasonable possibility that the new evidence, when viewed in the context of all the evidence, both new and 
old, would change the outcome."   

